Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/829,952 filed on 25 March 2020. This application is a DIV of 15/719,139 filed on 28 September 2017 and claims the benefit of provisional application filed on 31 May 2017. 	Claims 1-15 are presented for examination.

Claim Interpretation
Claims 5, 10, and 15 recite “treating all objects in the missing rule as a failure.” Paragraph 0162 recites “rather than performing object-by-object checking of all the objects in a rule, all of the objects in the missing TCAM rule are initially treated as a failure.” Thus, Examiner interprets this limitation to mean “treating all objects in the missing rule of the received hardware model as a failure.”

Allowable Subject Matter
Claims 5, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0141962 A1 to Britt et al and US PGPUB 2017/0149627 A1 to Blondeau et al.
Regarding Claim 1, Britt discloses a method, comprising:  	receiving, from a controller (FIG. 3 and 0010 provides for an administrator), a global logical model containing instructions on how one or more network devices connected within network fabric communicate within a network fabric (FIG. 3, 0010, 0013, and 0025 provides for cloud controller 302 receiving, from administrator, configurations/global settings/a global logical model, wherein the global settings define/instruct how node 324 connected within the cloud/network fabric communication with cloud controller 102 within the cloud);  	receiving, from the one or more network devices within the network fabric, a (FIG. 3, 0013, and 0029 provides for receiving, from the vendor of the node within the network, a MAC address/hardware model, wherein the beginning of the MAC address is a subset of instructions from the configurations from the global settings that are specific to hardware operability of node 324); and 	determining the received hardware model to be missing a rule in response to either (a) the rule being present in the global logical model but not the received hardware model, or (b) the rule as present in the received hardware model conflicts with the received global logical model (0013, 0029, and 0031 provides for determining that the MAC address/hardware model is missing a rule in response to (b) the MAC address/hardware model conflict with the media access control organizational unique identifier, or MAC OUI, of the global settings). 	Britt doesn’t explicitly disclose generating a first risk model for deployment of the global logical model throughout the network fabric; generating a second risk model, comprising augmenting the first risk model to reflect a failure in the global logical model caused by the missing rule; and identifying, based on the second risk model, at least one cause of failure in the network fabric. 	Blondeau, in a similar field of endeavor, discloses generating a first risk model for deployment of a global logical model throughout a network fabric (FIG. 5, step 530, 0045, and 0073 provides for generating historical performance data/a first risk model for deployment of SLAs with different attributes/a global logical model throughout a given computing environment/a network of interconnected nodes/a network fabric); (FIG. 5, step 540, 0024, 0074-0075, and 0080 provides for generating a risk model, i.e. a second risk model, comprising augmenting the historical performance data with the supplier capabilities to reflect the probability of a failure by SLA, i.e. a failure in the global logical model, caused by a missing capability of the supplier); and  	identifying, based on the second risk model, at least one cause of failure in the network fabric (0024, 0073 and 0081 provides for identifying, based on the risk model/second risk model, issues with meeting the targets, i.e. at least one cause of failure, in the computing environment)
Regarding Claim 4, the Britt/Blondeau system discloses the method of claim 1, wherein the first risk model (Blondeau, 0073 and provides for historical performance data/a first risk model of computing environment benchmarks) defines risk across switches of the network fabric (Blondeau, 0045, 0067, and 0073 provides for switches across a network of interconnected nodes/network fabric). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Blondeau for predictive modeling of risk in a computing environment. The risk model of Blondeau, when implemented with the configuration consistency checks of the Britt system, will allow one of ordinary skill in the art to predict expected losses during implementation. One of ordinary skill in the art would be motivated to utilize the risk model of Blondeau with the configuration consistency checks of the Britt system in order to minimize penalty costs and liability upon service level agreement failure. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the risk model of Blondeau with the configuration consistency checks of the Britt system for the desirable purpose of improving the functionality of computing environments by predicting SLA failures using a risk model.
Regarding Claim 6, similar rejection where the method of claim 1 teaches the system of claim 6.
Regarding Claim 9, similar rejection where the method of claim 4 teaches the system of claim 9.
Regarding Claim 11
Regarding Claim 14, similar rejection where the method of claim 4 teaches the non-transitory computer readable media of claim 14.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Britt/Blondeau system as applied to claims 1, 6, and 11 above, and further in view of US PGPUB 2018/0287900 A1 to Pang et al.
Regarding Claim 2, the Britt/Blondeau system discloses the method of claim 1. 	The Britt/Blondeau system doesn’t explicitly disclose wherein the rule is a TCAM rule. 	Pang, in a similar field of endeavor, discloses wherein a rule is a TCAM rule (0048 and 0050 provides for TCAM rules in a network element 102 for steering traffic). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Pang for a ternary content addressable memory module, or a TCAM, that stores rules for network data. The TCAM rules of Pang, when implemented with the configuration consistency checks of the Britt/Blondeau system, will allow one of ordinary skill in the art to store rules within a network device. One of ordinary skill in the art would be motivated to utilize the TCAM rules of Pang with the configuration consistency checks of the Britt/Blondeau system in order to specify an action according to a specified set of bits. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the TCAM rules of Pang with the configuration consistency checks of the Britt/Blondeau system for the desirable purpose of improving 
Regarding Claim 7, similar rejection where the method of claim 2 teaches the system of claim 7.
Regarding Claim 12, similar rejection where the method of claim 2 teaches the non-transitory computer readable media of claim 12.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Britt/Blondeau system as applied to claims 1, 6, and 11 above, and further in view of US PGPUB 2012/0240236 A1 to Wyatt et al.
Regarding Claim 3, the Britt/Blondeau system discloses the method of claim 1. 	The system doesn’t explicitly disclose wherein the first risk model identifies policy objects that violate a network policy. 	Wyatt, in a similar field of endeavor, discloses wherein a first risk model identifies policy objects that violate a network policy (0037, 0122, and 0213 provides for wherein an assessment, i.e. a first risk model, identifies data objects that violate a given administrator policy for a device in a mobile communication network). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wyatt for policy violations. The policy violations of Wyatt, when implemented with the configuration consistency checks of the Britt/Blondeau system, will allow one of ordinary skill in the art to assess data objects in a given administrator policy. One of ordinary skill in the art would be motivated to utilize the policy violations of Wyatt with the configuration 
Regarding Claim 8, similar rejection where the method of claim 3 teaches the system of claim 8.
Regarding Claim 13, similar rejection where the method of claim 3 teaches the non-transitory computer readable media of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,916,551 B1 to Bandopadhyay discloses determining a configuration drift level.
US PGPUB 2017/0031806 A1 to Purandare discloses determining if a hardware/software model satisfies a safety property.
US Patent 9,843,624 B1 to Taaghol et al discloses an fxManager communicating with fxDevices in a virtual fabric.
US Patent 8,782,782 B1 to Dicovitsky et al discloses risk-based assessment against activity.
US PGPUB 2018/0054449 A1 to Nandha Premnath et al discloses determining risk score by analyzing software and hardware configuration information.
US PGPUB 2016/0218933 A1 to Porras et al discloses using a risk assessment to analyze network impact.
US PGPUB 2014/0047279 A1 to Sharma et al discloses each invariant of a metric is assumed to have fault.
US PGPUB 2017/0346731 A1 to Pukhraj Jain et al discloses a line card storing rules in a local ternary content-addressable memory (TCAM).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459